




Amendment No. 2 to Supply Agreement


THIS AMENDMENT NO. 2 TO SUPPLY AGREEMENT (“Amendment”) is made and entered into
as of 01 September, 2014 (the “Amendment Effective Date”) by and between
BioMimetic Therapeutics, LLC, a Delaware limited liability company (“BMT”) and
Luitpold Pharmaceuticals, Inc., a New York corporation (“Luitpold”).


RECITALS


1. Luitpold and BioMimetic Therapeutics, Inc., a Delaware corporation (“BMTI”)
entered into a Supply Agreement dated as of January 4, 2008 (the “Supply
Agreement”), as amended by Amendment No. 1 dated April 10, 2013. BMT is the
successor by merger to BMTI.


2. Novartis has provided BMT with notice that it no longer intends to supply
Product, as defined in Section 1.14 of the Supply Agreement, to BMT under the
Novartis Agreement and BMT is in the process of retaining an alternative source
of Product. In connection with retaining an alternative source, BMT will
purchase [***] grams of Product from Novartis for use by BMT and Luitpold.


3. Luitpold has agreed to purchase [***] ([***]) grams of such Product (the
“[***] Grams”) from BMT under the terms of the Supply Agreement and this
Amendment, and at the same price which BMT is paying Novartis for such [***]
Grams.


4. BMT and Luitpold now desire to amend the Supply Agreement as provided herein
to provide for additional terms under which Luitpold will purchase the [***]
Grams from BMT.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, BMT and Luitpold hereby
agree as follows:


AGREEMENT


1.    Definitions. Unless otherwise defined herein, all capitalized terms used
in this Amendment shall have the same meaning ascribed thereto in the Supply
Agreement.
2.    Purchase of [***] Grams and Purchase Price. Luitpold hereby agrees to
purchase the [***] Grams from BMT. The purchase price of the [***] Grams will be
[***] Dollars ($[***]) (the “Purchase Price”).


3.    Shipment of [***] Grams and Payment of Purchase Price. (a) [***] ([***])
grams of the [***] Grams (the “Delivered Product”) will be shipped directly by
Novartis to Luitpold under the terms and conditions of Exhibit B, Section
1.1(d)(iii), to the Supply Agreement.


(b) The remaining [***] ([***]) grams of the [***] Grams (the “BMT Repurchase
Product”) will be shipped by Novartis to BMT and will be stored by BMT for
Luitpold in accordance with the terms of this Amendment No. 2.


(c) The Purchase Price will be paid by Luitpold to BMT within thirty (30) days
following the delivery of the Delivered Product to Luitpold, and confirmation by
BMT of receipt by it of the BMT Repurchase Product.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.








--------------------------------------------------------------------------------




4.    Repurchase of BMT Repurchase Product. (a) BMT hereby agrees to repurchase
the BMT Repurchase Product from Luitpold within thirty (30) days following BMT’s
receipt of approval from the U.S. Food & Drug Administration of BMT’s Augment®
Bone Graft product which is sufficient to allow BMT to market and sell Augment®
Bone Graft in the United States for the indications requested by BMT (the “FDA
Approval”). The purchase price for the BMT Repurchase Product will be [***]
Dollars ($[***]) (“Repurchase Product Purchase Price”), which Repurchase Product
Purchase Price will be payable to Luitpold by BMT within thirty (30) days
following the date of the FDA Approval.


(b) BMT will have no obligation to purchase the BMT Repurchase Product from
Luitpold, or pay the Repurchase Product Purchase Price to Luitpold, unless and
until BMT has received the FDA Approval.


(c) If BMT has not received the FDA Approval by December 31, 2016, then BMT will
have no further obligation to repurchase the BMT Repurchase Product from
Luitpold or pay the Repurchase Product Purchase Price to Luitpold and BMT will
promptly ship the BMT Repurchase Product to Luitpold, or its designee.


5. Option to Repurchase BMT Repurchase Product. Luitpold hereby grants BMT the
option to purchase the BMT Repurchase Product from Luitpold at any time for a
purchase price equal to the Repurchase Product Purchase Price (“Option”). BMT
may exercise the Option at any time by written notice to Luitpold. If BMT
exercises the Option, BMT will pay Luitpold the Repurchase Product Purchase
Price within thirty (30) days following the exercise of the Option. The Option
will expire at the time of shipment of the BMT Repurchase Product to Luitpold
under Section 4(c) above.


6. Storage and Risk of Loss of BMT Repurchase Product. BMT will store the BMT
Repurchase Product under the same conditions and using the same standard of care
as BMT stores Product which it owns. Risk of loss of the BMT Repurchase Product
will remain with BMT until such time as such BMT Repurchase Product is delivered
to Luitpold under Section 4(c) above. In the event of (a) the loss or
destruction of the BMT Repurchase Product prior to delivery to Luitpold, or (b)
deterioration of the BMT Repurchase Product prior to delivery to Luitpold due to
the failure of BMT to store the BMT Repurchase Product under the same conditions
and using the same standard of care as BMT stores Product which it owns, such
that the BMT Repurchase Product no longer complies with the specifications of
the Product, then, and in either of such events, BMT will pay the Repurchase
Product Purchase Price to Luitpold, or a prorated portion thereof in the event
of a partial loss or destruction. Luitpold will have rights to accept or reject
the BMT Repurchase Product per Section 3.2 of the Supply Agreement.


7. Title to BMT Repurchase Product. (a) Title to the BMT Repurchase Product will
remain with Luitpold at all times unless and until BMT purchases the BMT
Repurchase Product under Section 4 above.


(b) Luitpold represents and warrants that upon delivery to BMT it will own an
undivided right, title and interest in the BMT Repurchase Product free and clear
of any and all liens, encumbrances, pledges, security interests, claims, or
rights of any third party except those of BMT set forth herein. Luitpold further
represents and warrants that the BMT Repurchase Product will remain free and
clear of any and all liens, encumbrances, pledges, security interests, claims,
or rights of any third party except those of BMT set forth herein, at all times
until the expiration of the Option.


(c) Luitpold covenants and agrees that it will not sell, convey or otherwise
transfer any right in, or grant a security interest in, pledge or otherwise
encumber, the BMT Repurchase Product in any way, or take any other action that
would result in the representations of Section 7(b) being false or inaccurate.


[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.








--------------------------------------------------------------------------------




8. Applicability of Supply Agreement and this Amendment. (a) Except as expressly
provided in this Amendment, the terms contained in the Supply Agreement will
apply to the purchase of the [***] Grams by Luitpold from BMT in all respects
and the [***] Grams will be consider “Product” under the Supply Agreement in all
respects and for all purposes. Notwithstanding the foregoing, in the event of a
conflict between the terms of this Amendment and the Supply Agreement, the terms
of this Amendment will govern and control in all respects as to the [***] Grams.


(b) Luitpold and BMT agree that this Amendment does not apply to any Product
purchased under the Supply Agreement except for the [***] Grams. Specifically,
and without limiting the foregoing, Luitpold and BMT agree that the Purchase
Price of the [***] Grams will not be used in calculating the purchase price of
any other Product purchased by Luitpold under the Supply Agreement.


9. No Further Amendment. All other terms of the Supply Agreement remain in full
force and effect and, as amended hereby, the Supply Agreement is hereby ratified
and confirmed in all respects.


10. Counterparts. This Agreement shall become binding when any one or more
counterparts hereof whether received in original or by PDF, individually or
taken together, shall bear the signatures of each of the parties. This Agreement
may be executed in any number of counterparts, each of which shall be deemed
binding on the party on whose behalf it was executed, but all of which taken
together shall constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
Effective Date.




BioMimetic Therapeutics, LLC


By:___/s/ William L. Griffin______________


Name: ___William L. Griffin _____________


Title:____SVP & GM____________________


Date:___04 Sept. 2014___________________
Luitpold Pharmaceuticals, Inc.


By:__/s/ Mary Jane Helenek______________


Name: Mary Jane Helenek


Title: President and CEO


Date:__Aug. 29, 2014____________________
 
 





























[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.






